Citation Nr: 9932952	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1948 to December 
1951.  His appeal ensues from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran's claim 
of service connection for bilateral hearing loss and tinnitus 
on the basis that no new and material evidence had been 
submitted. 

The Board initially notes that the RO treated the veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus as one issue.  The Board believes 
that the veteran is actually seeking service connection for 
two separate disorders and therefore, the veteran's claims 
are more appropriately characterized as they appear on the 
title page of this decision. 

FINDINGS OF FACT

1.  In an April 1997 decision, the Board denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.   

2.  The veteran was notified of the denial and his appellate 
rights.  In August 1997, the veteran filed a timely Motion 
for Reconsideration with the Board, which was denied in 
September 1997.  The veteran did not file a timely Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.

3.  The evidence associated with the claims file subsequent 
to the April 1997 Board decision regarding the veteran's 
claim for bilateral hearing loss is significant when viewed 
in conjunction with the evidence previously of record, and it 
must be considered in order to fairly evaluate the merits of 
the claim.  

4.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed bilateral hearing loss to 
his period of active service. 

5.  The evidence associated with the claims file subsequent 
to the April 1997 Board decision regarding the veteran's 
claim for tinnitus bears directly, but not substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  An April 1997 Board decision denying the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

3.  The veteran's reopened claim for service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a).

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
tinnitus. 38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claims for 
service connection for bilateral hearing loss and tinnitus on 
the basis that he has submitted new and material evidence 
that well grounds these claims.  The veteran contends that 
his bilateral hearing loss and tinnitus are the result of 
acoustic trauma to which he was exposed during his period of 
active service. 

Service connection for bilateral hearing loss and tinnitus 
was last considered and denied by the Board in April 1997.  
The Board denied the veteran's claims on the basis that the 
veteran had not submitted any evidence that he had been 
diagnosed as suffering from bilateral hearing loss or 
tinnitus.  The evidence considered by the Board consisted of 
service medical records.  The veteran's service medical 
records are entirely negative for any complaint, diagnosis or 
treatment of hearing loss or tinnitus. 

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In the present case, the veteran filed a motion for 
reconsideration of the Board's April 1997 decision.  This 
motion was denied in August 1997 and the veteran did not file 
a timely appeal with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  Therefore, the Board's 
April 1997 decision became final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  Hodge, supra.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a)(West 1991).  If the claim is well grounded, the claim 
may then be evaluated on the merits after ensuring that the 
duty to assist pursuant to 38 U.S.C.A. 5107(b) (West 1991) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
Board's April 1997 decision includes:  (1) audiological 
evaluations from John W. Keys Speech and Hearing Center dated 
September1994, October 1994 and April 1995; (2) VA outpatient 
treatment records dated October 1996 through November 1997; 
(3) a June 1998 patient analysis chart from Hearing Aids 
Inc.; (4) a July 1998 statement from the veteran's uncle, Mr. 
[redacted]; (5) a July 1998 statement from the veteran's 
cousin, Ms. [redacted]; (6) a transcript of hearing 
testimony taken by the RO in July 1998 and (7) a December 
1998 statement from the veteran's accredited representative.  

I.  Entitlement to service connection for bilateral hearing 
loss.

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the 
veteran has submitted evidence showing that he currently 
suffers from bilateral hearing loss.  This competent evidence 
was not previously available to the Board in April 1997.  The 
evidence is significant and must be considered in connection 
with evidence previously assembled to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened. 
Having reopened the veteran's claim for entitlement to 
service connection for bilateral hearing loss, the next 
question before the Board is whether the veteran's claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1998).  However, in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), held that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  Id. 
at 159.  The Court explained that, when audiometric test 
results do not meet the regulatory requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is casually 
related to service.  Id. at 160.  

While the evidence of record establishes that the veteran 
currently suffers from bilateral hearing loss, there is no 
competent medical evidence of record linking the veteran's 
current disability to his period of active service.  There is 
no evidence beyond the statement of the veteran and his 
relatives linking his current hearing loss to any acoustic 
trauma experienced during service.  As lay persons, the 
veteran and his relatives are not competent to offer an 
opinion that requires medical expertise, such as the cause of 
or etiology of the veteran's hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Because the veteran has failed to prove this essential 
element of his claim, his claim for service connection for 
bilateral hearing loss is not well grounded and must be 
denied on that basis. 

II.  Entitlement to service connection for tinnitus.

The evidence submitted subsequent to the April 1997 Board 
decision bears directly, but not substantially upon the 
veteran's claim for entitlement to service connection for 
tinnitus.  It is neither cumulative nor redundant, and by 
itself and in connection with evidence previously assembled 
it is not so significant that it must be considered to decide 
fairly the merits of the claim.  The evidence submitted by 
the veteran is new, in that it was not part of the record at 
the time of the April 1997 Board decision and it is not 
redundant of other evidence available at that time.  However, 
the evidence is not material in that it does not establish 
that the veteran currently suffers from tinnitus.  The 
evidence merely indicates that the veteran presented with 
complaints of tinnitus in both ears.  Even assuming that the 
veteran currently suffers from tinnitus, there is no evidence 
of record beyond the statements of the veteran that his 
tinnitus is related to his period of active service.  As 
previously indicated, the veteran, as a layperson is not 
competent to provide a medical opinion regarding the 
diagnosis of and etiology of his tinnitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of the 
foregoing, the Board holds that no new and material evidence 
has been submitted to reopen the previously disallowed claim 
of entitlement to service connection for tinnitus.  The 
Board's April 1997 decision remains final and is not reopened 
as to this claim.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran and his 
representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173;  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).   



ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened. 

2.  The claim for service connection for bilateral hearing 
loss is not well-grounded and must be denied. 

3.  New and material evidence to reopen the claim of 
entitlement to service connection for tinnitus not having 
been submitted, service connection for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

